RUSSON, Justice,
dissenting:
I respectfully dissent. The majority opinion expands civil liability of car owners beyond the parameters of the “unusual circumstances” exception in Nellsch v. Westland Ford, Inc., 646 P.2d 736, 737 (Utah 1982) (per curiam). Prevailing law, as well as public policy, dictates that we should not expand liability in this ease.
“The first prerequisite of a valid negligence claim is the existence of a duty of care owed by defendant to the plaintiff.” C.T. v. Martinez, 845 P.2d 246, 247 (Utah 1992). The court has already held that a Utah statute making it a misdemeanor to leave the keys in the ignition of an unattended vehicle does not create a duty in the vehicle owner toward a third person injured by the owner’s stolen vehicle. Rollins v. Petersen, 813 P.2d 1156, 1164 (Utah 1991). As to the existence of a common law duty of care, it is the general rule in Utah that the owner of a vehicle will not be liable for injury sustained by a third person in an accident involving the owner’s stolen vehicle. Nellsch, 646 P.2d at 737.
One having a lawful right to the possession of ... an automobile, although negligent in leaving the keys therein, has no duty to respond in damages caused by a thief who takes it and runs into a third party’s vehicle. In all but the most unusual circumstances, there is no proximate cause between the negligence of the one having such right to possession and that of a thief whose negligent driving is an independent, intervening cause of the damage.
Id. (footnote omitted). While the Nellsch opinion did not elaborate on the “unusual circumstances” under which the court would allow liability, Utah law and the law of a majority of other jurisdictions lead to the inescapable conclusion that those “unusual circumstances” do not exist in the case before us.
The majority opinion recognizes that the existence of a duty in this case can be found only if both the theft and the accident were foreseeable by Middlekauff. As Justice Traynor stated in Richards v. Stanley, 43 Cal.2d 60, 271 P.2d 23 (1954), “[I]t has generally been held that the owner of an automobile is under no duty to [injured] persons ... in the absence of facts putting the owner on notice that the third person is incompetent to handle it.” Id. at 26. Although Nellsch did not discuss the issue of foreseeability of the accident, that issue was discussed by the case relied upon in the Nellsch opinion, Shafer v. Monte Mansfield Motors, 91 Ariz. 331, 372 P.2d 333 (1962):
Plaintiffs contend that the risk of injury to them was within the range of defendant’s apprehension because there was a great frequency of joy riding in the particular area in which the defendant’s car was parked and there is a higher frequency of accidents occurring when cars are driven by joy riders or ear thieves. However, no evidence was introduced to establish these facts and ... [t]his is not the type of fact of which the trial court may properly take judicial notice....
Id. at 335.
The majority does not point to any facts in this case which would establish that Middle-kauff could have foreseen that there was an unreasonable risk of injury to the Cruzes as a result of Middlekauffs actions. Rather, the majority would impose liability on Mid-dlekauff because “[o]ther courts have ob*1262served that thief-driven vehicles often collide with third parties, causing injury and death.” The statistical data relied on by the majority is no different from the statistical data about “joy riders or car thieves” rejected in Shafer. Because Nellsch cites Shafer without any elaboration, we can assume that this type of unsubstantiated fact was not one of the “unusual circumstances” contemplated by Nellsch.
The majority also looks at the length of time between the theft and the injury as indicating that Middlekauff should have foreseen the injury to the Cruzes. However, whether the accident occurred as the thief was driving out of the parking lot or a day later, the fact remains that there was no indication that Middlekauff could have foreseen the injury to the Cruzes. Not only was there no evidence to suggest that Middle-kauff was aware in advance that the accident would happen, there is even less of a likelihood that Middlekauff would be aware of when an accident would occur.
The majority opinion would lead to the unfortunate result that owners whose ears are stolen by unidentified thieves have a greater obligation to injured persons than owners who loan their cars to identified borrowers. Generally, in the absence of a statute, vehicle owners are not liable for the negligence of persons using their vehicles with permission. See Bryant v. Gilmer, 97 N.M. 358, 639 P.2d 1212, 1214 (App.1982). It is only where vehicle owners negligently entrust their vehicles to others that liability is found. See Henderson v. Professional Coatings Corp., 72 Haw. 387, 819 P.2d 84, 90-91 (1991); Lopez v. Langer, 114 Idaho 873, 761 P.2d 1225, 1227 (1988). The majority assumes that everyone who steals a car drives negligently. In contrast, the law does not assume that every person who borrows a car drives negligently. Just as car lenders will not be hable absent a showing that their entrustment was in itself negligent, owners of stolen ears should not be held hable unless the neghgence of the thief was foreseeable by the owner. At the very least, we should strive for uniformity in the apphcation of liability to car owners who loan their cars and those whose vehicles are stolen. The majority opinion results in a more protective standard for car lenders than for owners of stolen cars who, unlike the lenders, do not choose those who will drive their ears.
Further, by extending liability for “unusual circumstances” to areas other than cases where the accident is foreseeable, the majority opinion could lead to the unfavorable result that people or businesses located in higher-crime areas or areas more prone to theft would potentially have a greater amount of liability for theft-related accidents than those in lower-crime areas. Even more problematic is the potential to extend liability for the acts of third persons to people other than vehicle owners. For example, under an “unusual circumstances” analysis similar to that propounded by the majority, a homeowner in a high-crime area who leaves her front door unlocked could be liable for injury to a third person resulting from the theft of a kitchen knife.
In reviewing the facts in a light most favorable to plaintiffs, at most the court may conclude that Middlekauffs negligence may have made the theft, not the accident, foreseeable. To support a finding of Middle-kauffs liability, the Cruzes rely on the facts that (1) Middlekauff customarily left keys in vehicle ignitions; (2) there was an unimpeded and inconspicuous exit from Middlekauffs lot onto a public street; (3) Middlekauff lacked adequate surveillance or security for the vehicles; and (4) there had been several prior thefts of Middlekauff vehicles. These facts, however, go to the foreseeability of the theft — not to the foreseeability of an unreasonable risk of injury to the Cruzes as a result of Middlekauffs actions. Evidence that Middlekauffs negligence may have led to the theft is not enough for the court to find a duty in this case. The court should limit the “unusual circumstances” to instances where injury to a third person was clearly foreseeable by the defendant. I would reverse.